Exhibit 10.1
SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT
     THIS SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”),
dated as of October 21, 2010, is made and entered into between and among
HomeAmerican Mortgage Corporation, a Colorado corporation (the “Seller”), U.S.
Bank National Association, as Agent and representative of itself as a Buyer and
the other Buyers (in such capacity, the “Agent”) and as a Buyer (in such
capacity, “U.S. Bank”).
RECITALS:
     A. The Seller, U.S. Bank and the Agent are parties to that certain Master
Repurchase Agreement dated as of November 12, 2008, as amended by a First
Amendment to Master Repurchase Agreement dated as of October 29, 2009 (the
“Repurchase Agreement”).
     B. The Seller and the Agent now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.
AGREEMENT:
     In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     Section 1. Definitions. Capitalized terms used and not otherwise defined in
this Amendment have the meanings specified in the Repurchase Agreement.
     Section 2. Amendments. The following amendments are made to the Repurchase
Agreement:
     2.1. Agency-eligible Forty Year Loans are no longer eligible for purchase.
All references to Agency-eligible Forty Year Loans and the Agency-eligible Forty
Year Loans Sublimit in the Repurchase Agreement are hereby deleted in their
entirety.
     2.2. The definition of “Balance Funded Rate” in Section 1.2 of the
Repurchase Agreement is amended to read in its entirety as follows:
     “Balance Funded Rate” means three and three-quarters percent (3.75%) per
annum.
     2.3. A new definition is added to Section 1.2 of the Repurchase Agreement,
in appropriate alphabetical order, to read in its entirety as follows:
     “FIRREA” means the Financial Institutions Reform Recovery and Enforcement
Act of 1989.
     2.4. A new definition is added to Section 1.2 of the Repurchase Agreement,
in appropriate alphabetical order, to read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



     “HUD Compare Ratio” means the ratio of (a) the percentage of Seller’s
Mortgage Loan originations under the FHA single family mortgage insurance
program that were seriously delinquent or were claim terminated in the first two
years after origination to (b) the percentage of all Mortgage Loan originations
under the FHA single family mortgage insurance program that were seriously
delinquent or were claim terminated in the first two years after origination, in
each case nationally for all types of loans and periods of default, determined
as set forth on HUD’s Neighborhood Watch/Early Warning System website
(https://entp.hud.gov/sfnw/public/).
     2.5. The definition of “Liquidity” in Section 1.2 of the Repurchase
Agreement is amended to read in its entirety as follows:
     “Liquidity” means the Seller’s unencumbered and unrestricted cash and Cash
Equivalents plus the amount by which the aggregate Purchase Value of all
Purchased Loans at such time exceeds the aggregate Purchase Price outstanding
for all Open Transactions at such time.
     2.6. The definition of “Purchase Value” in Section 1.2 of the Repurchase
Agreement is amended to read in its entirety as follows:
     “Purchase Value” means the lesser of (a) (i) the Buyers’ Margin Percentage
for a Purchased Loan multiplied by (ii) the least of:
     (A) the face principal amount of the related Mortgage Note;
     (B) the unpaid Principal Balance of such Purchased Loan;
     (C) the price to be paid for such Purchased Loan under an Investor
Commitment or the weighted average price under unused Investor Commitments into
which such Purchased Loan is eligible for delivery; and
     (D) the Seller’s origination or acquisition price for such Purchased Loan,
and (b) at the discretion of the Agent, ninety-five percent (95%) of the Market
Value of such Purchased Loan; provided, that (i) except for purposes of
calculating Liquidity, the Purchase Value for Purchased Loans in excess of the
sublimits set forth in Section 4.2 shall be zero, and (ii) the Purchase Value
for any Purchased Loan that is not an Eligible Loan shall be zero.
     2.7. The definition of “Termination Date” in Section 1.2 of the Repurchase
Agreement is amended by deleting the phrase “October 28, 2010” and substituting
“September 16, 2011” in lieu thereof.
     2.8. Section 4.2(b) of the Repurchase Agreement is amended to read in its
entirety as follows:

2



--------------------------------------------------------------------------------



 



     (b) The Aggregate Outstanding Purchase Price of all Purchased Loans that
are Wet Loans shall not exceed (x) sixty percent (60%) of the Maximum Aggregate
Commitment on any of the first five and last five Business Days of any month or
(y) thirty-five percent (35%) of the Maximum Aggregate Commitment on any other
day (the “Wet Loans Sublimit”).
     2.9. Section 4.2(d) of the Repurchase Agreement is amended to read in its
entirety as follows:
     (d) The Agent may agree to any change in the aggregate not involving more
than One Million Five Hundred Thousand Dollars ($1,500,000) of the Purchased
Loans in the handling of the Purchased Loans, as set forth in Section 22.5
     2.10. Section 5.1 of the Repurchase Agreement is amended by deleting the
phrase “4.50%” as it appears therein and substituting the phrase “3.75%” in lieu
thereof.
     2.11. Section 15.2(f) of the Repurchase Agreement is amended by adding a
comma after the phrase “stockholders’ equity” in the first sentence thereof.
     2.12. Sections 16.8(b)(iv) and 16.9 of the Repurchase Agreement are amended
by deleting the phrase “Purchased Mortgage Loans” and replacing with the phrase
“Purchased Loans” in each such section.
     2.13. Section 16.10(f)(iv) of the Repurchase Agreement is amended by
deleting the word “or” at the end of such section.
     2.14. Section 16.10(f)(v) of the Repurchase Agreement is amended to read in
its entirety as follows:
     (v) the curing by the Seller, or the waiver by the other party to the
relevant agreement, instrument or indenture, of any event described in Section
16.10(f)(i) and, in the case of curing, whether the event was cured before any
applicable grace or notice and opportunity to cure period had expired; or
     2.15. The following new Section 17.18 of the Repurchase Agreement is
inserted immediately following Section 17.17 of the Repurchase Agreement:
     17.18. HUD Compare Ratio. As of the end of each month, the HUD Compare
Ratio shall be no more than 1.50 to 1.00.
     2.16. Section 18.1(m) of the Repurchase Agreement is amended by replacing
the phrase “Purchased Loads” with the phrase “Purchased Loans”.
     2.17. Section 22.5(a) of the Repurchase Agreement is amended to read in its
entirety as follows:

3



--------------------------------------------------------------------------------



 



     (a) agree or consent to any change in the aggregate not involving more than
One Million Five Hundred Thousand Dollars ($1,500,000) of the Purchased Loans at
any time in the handling of the Purchased Loans and which in the Agent’s
reasonable judgment is unlikely to have a material adverse effect on any of the
Central Elements in respect of the Seller or any of its Subsidiaries (for
purposes of clarity, this allows the Agent to temporarily suspend the effects of
one or more of the sublimits set forth in Section 4.2(c) or one or more
Disqualifiers for Purchased Loans, if the Agent in its sole and absolute
discretion determines that such Disqualifier may be resolved or corrected and to
allow funding of a Wet Loan one Business Day after the advance of funds for the
purchase of such Wet Loan, in each case within the limitation set forth in this
Section 22.5(a));
     2.18. Section (v)(12) of Schedule 15.3 to the Repurchase Agreement is
amended and restated in its entirety as follows:
     (12) are the subject of a Current Appraisal that complies with all
applicable requirements of FIRREA of which the Seller has possession and which
the Seller will make available to the Custodian on request, and the Seller has
in its possession and will make available to the Custodian on request evidence
of appraised value and how it was determined; or, if any Purchased Loan is not
the subject of such a Current Appraisal, (i) the Seller has received a Property
Inspection Waiver finding from the applicable FNMA/FHLMC/FHA/VA automated
underwriting program with respect to such Purchased Loan or (ii) such Purchased
Loan is exempt from appraisal delivery requirements under FNMA/FHLMC/FHA/VA
underwriting guidelines (e.g., eligible FHA streamlined refinance) and such
Purchased Loan is eligible for purchase by an Approved Investor without a
Current Appraisal.
     2.19. Exhibit C to the Repurchase Agreement is hereby amended by deleting
its Annex A to Officer’s Certificate and replacing it with the Annex A to
Officer’s Certificate set forth on Exhibit A hereto.
     2.20. Schedule AI to the Repurchase Agreement is hereby amended and
restated to read as set forth on Exhibit B hereto, which is substituted as
Schedule AI to the Repurchase Agreement.
     2.21. Schedule EL to the Repurchase Agreement is hereby amended and
restated to read as set forth on Exhibit C hereto, which is substituted as
Schedule EL to the Repurchase Agreement.
     Section 3. Conditions Precedent and Effectiveness. This Amendment shall be
effective as of the date first above written, upon the occurrence of the
following events:
     3.1. delivery to the Agent of this Amendment duly executed by the Seller in
a quantity sufficient that the Agent and the Seller may each have a fully
executed original of each such document;

4



--------------------------------------------------------------------------------



 



     3.2. delivery to the Agent of a resolution of the Seller’s board of
directors, certified as of the date of this Amendment by its corporate
secretary, authorizing the execution, delivery, and performance of this
Amendment and all other agreements, instruments, certificates, and other
documents required in connection herewith (collectively, the “Amendment
Documents”), which certificate shall also certify as to the incumbency of the
officers executing the Amendment Documents on behalf of the Seller;
     3.3. delivery to the Agent of such other documents as it may reasonably
request; and
     3.4. the Agent shall have received payment of all unpaid legal fees and
expenses incurred by the Agent through the date of this Amendment in connection
with the Repurchase Agreement and the Amendment Documents.
Section 4. Miscellaneous.
     4.1. Ratifications. The terms and provisions of this Amendment shall modify
and supersede all inconsistent terms and provisions of the Repurchase Agreement
and the other Repurchase Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Repurchase
Agreement and each other Repurchase Document are ratified and confirmed and
shall continue in full force and effect. Without limiting the generality of the
foregoing, the Amended and Restated Fee Letter dated as of October 29, 2009,
between the Seller and the Agent is hereby ratified and confirmed and shall
continue in full force and effect.
     4.2. Seller Representations and Warranties. The Seller hereby represents
and warrants that (a) the representations and warranties made by the Seller in
Article 15 of the Repurchase Agreement and in the other Repurchase Documents are
true and correct in all material respects with the same force and effect on and
as of the date hereof as though made as of the date hereof, and (b) after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.
     4.3. Survival. The representations and warranties made by the Seller in
this Amendment shall survive the execution and delivery of this Amendment.
     4.4. Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement refers to the Repurchase Agreement as amended and modified
hereby.
     4.5. Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
     4.6. Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Agent, the Buyers, the Seller, and their respective
successors and

5



--------------------------------------------------------------------------------



 



assigns, except that the Seller may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Agent.
     4.7. Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     4.8. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     4.9. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO
OR THERETO.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have caused this Amendment to be executed as
of the date first written above.
SELLER AND SERVICER:

            HOMEAMERICAN MORTGAGE CORPORATION,
as Seller and Servicer
      By:   /s/ John J. Heaney         Name:   John J. Heaney        Title:  
Senior Vice President and Treasurer         Date:   October 21, 2010    

AGENT AND BUYER:

            U.S. BANK NATIONAL ASSOCIATION,
as Agent and Buyer
      By:   /s/ Edwin D. Jenkins         Name:   Edwin D. Jenkins       
Title:   Senior Vice President         Date:   October 21, 2010     

[Signature Page to Second Amendment to Master Repurchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO SECOND AMENDMENT TO
MASTER REPURCHASE AGREEMENT
ANNEX A TO OFFICER’S CERTIFICATE
     1. Describe deviations from compliance with obligations, if any — clause
3(b) of attached Officer’s Certificate — if none, so state:
     2. Describe Defaults or Events of Default, if any — clause 3(c) of attached
Officer’s Certificate — if none, so state:
     3. Calculate compliance with covenants in Section 17.12 through 17.16 of
attached Officer’s Certificate:
(a) Section 17.12. The Seller’s Adjusted Tangible Net Worth as of __________ is
$____________________ (the minimum under Section 17.12 is $18,000,000.)
Adjusted Tangible Net Worth

         
Consolidated Assets:
  $    
 
       
 
       
Minus Debt:
  $    
 
       
 
       
Minus Contingent Indebtedness:
  $    
 
       
 
       
Minus Intangible Assets (including Capitalized Servicing Rights):
  $    
 
       
 
       
Minus Receivables from Affiliates:
  $    
 
       
 
       
ADJUSTED TANGIBLE NET WORTH:
  $    
 
       

(b) Section 17.13. The ratio of Seller’s Total Liabilities to Adjusted Tangible
Net Worth of the Seller on a consolidated basis with its Subsidiaries, measured
monthly is ___ to 1.0 (the maximum ratio under Section 17.13 is 8.00:1.00.)

A-1



--------------------------------------------------------------------------------



 



Leverage Ratio

         
Total Liabilities (excluding Qualified Subordinated Debt):
  $    
 
       
 
       
Adjusted Tangible Net Worth:
  $    
 
       
 
       
LEVERAGE RATIO:
    _____ To 1  

(c) Section 17.14. The Seller’s GAAP net income for the twelve (12) consecutive
months ended ________, 20___ is $____(the minimum under Section 17.14 is $1.00.)
(d) Section 17.15. The Seller’s liquidity (unrestricted cash, Cash Equivalents
and unused portion of the Purchase Value of the Purchased Loans), as of
__________________, 20___ was $_____________ (the minimum under Section 17.15 is
$8,000,000).
Liquidity

         
Unencumbered cash and cash equivalents:
  $    
 
       
 
       
Plus Unused availability against Purchased Loans (Purchase Value — Purchase
Price):
  $    
 
       
 
       
LIQUIDITY:
  $    
 
       

(e) Section 17.18. The Seller’s HUD Compare Ratio, as of the month ended
_____________, 20__, is ________ to 1.00 (the maximum ratio under Section 17.18
is 1.50 to 1.00).

A-2



--------------------------------------------------------------------------------



 



     4. Describe and give details regarding (i) notices received by Seller
requesting or demanding that Seller repurchase (or pay indemnity or other
compensation in respect of) Mortgage Loans previously sold or otherwise disposed
of by the Seller to any Approved Investor or other Person pursuant to any
express or implied repurchase or indemnity obligation as provided pursuant to
Section 16.5, and (ii) actual repurchase and indemnity payments made by Seller
to any Person.

                                              9/30/2010     12/31/2010    
3/31/2011     6/30/2011     9/30/2011  
Loan Repurchase Requests
                                       
Reserve amount
                                             
Loan Repurchase Requests (net)
                                             
 
                                       
Reserve policy
                                       
 
                                       
Loan Repurchases
                                       
Reserve amount
                                             
Loan Repurchases (net)
                                             
 
                                       
Reserve policy
                                       
 
                                       
Loans Held for Investment
                                       
Reserve amount
                                             
Loans Held for Investment (net)
                                             
 
                                       
LHFI reserve policy
                                       
 
                                       
REO
                                       
Reserve amount
                                             
REO (net)
                                             
 
                                       
REO reserve policy
                                       

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B TO SECOND AMENDMENT TO
MASTER REPURCHASE AGREEMENT
SCHEDULE AI
TO MASTER REPURCHASE AGREEMENT
APPROVED INVESTORS

                      S&P CP   Moody’s CP   Related Parent     Investor   Rating
  Rating   Company   Product Eligibility
Bank of America Corporation
  A-1+   P-1       Conforming/non-conforming
 
               
Colorado Housing and Finance Authority
  N/A   N/A       Conforming
 
               
Federal Home Loan Mortgage Corp. (Freddie Mac)
  A-1+   P-1       Conforming/non-conforming
 
               
Federal National Mortgage Assoc. (FNMA)
  A-1+   P-1       Conforming/non-conforming
 
               
Government National Mortgage Assoc. (GNMA)
  N/A   N/A       Conforming
 
               
JPMorgan Chase Bank
  A-1+   P-1   JPMorgan Chase & Co.   Conforming/non-conforming
 
               
U.S. Bank Home Mortgage
  A-1+   P-1   U.S. Bank National Association   Conforming/non-conforming
 
               
Wells Fargo Bank, N.A.
  A-1+   P-1       Conforming/non-conforming

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C TO SECOND AMENDMENT TO
MASTER REPURCHASE AGREEMENT
SCHEDULE EL
TO MASTER REPURCHASE AGREEMENT
ELIGIBLE LOANS
     “Eligible Loans” means Single-family Loans that are amortizing Conforming
Mortgage Loans with original terms to stated maturities of thirty (30) years or
less and that satisfy all applicable requirements of this Agreement for
Conforming Mortgage Loans, and shall also mean Single-family Loans that are
Jumbo Mortgage Loans that otherwise meet all criteria for Eligible Loans set
forth on this Schedule EL and are not subject to a Disqualifier. Each Mortgage
Loan must be secured by a first priority Lien on its related Mortgaged Premises.
It may bear interest at a fixed interest rate, at a fluctuating interest rate or
at a fixed or fluctuating interest rate for part of its term followed,
respectively, by a fluctuating or fixed interest rate for the remainder of its
term. No Mortgage Loan shall be an Eligible Loan at any time:
     (1) If the Mortgaged Premises securing it is a mobile home, manufactured
housing, or cooperative housing unit.
     (2) That contains or is otherwise subject to any contractual restriction or
prohibition on the free transferability of such Mortgage Loan, all Liens
securing it and all related rights (other than Legal Requirements requiring
notification to its obligor(s) of any transfer of it or of its servicing or
administration), either absolutely or as security.
     (3) If any of its owners-mortgagors is a corporation, partnership or any
other entity that is not a natural person or a trust for natural persons unless
its full payment when due is guaranteed by a natural person.
     (4) If any of its owner-mortgagors is an Affiliate of a Seller or any of
the Seller’s or any such Affiliate’s directors, or appointed officers, unless
all of the following are true: (a) such Mortgage Loan is a Single-family Loan
secured by a first priority Lien on the related Mortgaged Premises, (b) the
owner-mortgagor occupies the Mortgaged Premises as a primary or secondary
residence, and (c) such Mortgage Loan will not cause the Aggregate Outstanding
Purchase Price of all Purchased Loans to such Affiliates, directors and officers
to exceed $1,000,000 and (d) no more than 30 days have elapsed since the
Purchase Date of such Mortgage Loan.
     (5) Whose related Mortgaged Premises are not covered by a Hazard Insurance
Policy.

C-1



--------------------------------------------------------------------------------



 



     (6) That is a construction, rehabilitation or commercial loan. The Agent,
Buyers and Custodian may rely on a Seller’s representation and warranty that no
Purchased Loan is such a loan.
     (7) In the case of a Jumbo Mortgage Loan, (i) has a cumulative loan to
value ratio greater than 90%, (ii) has a FICO score less than 700, (iii) is not
fully documented as to income or asset values, (iv) is not eligible for purchase
by two Approved Investors with short-term unsecured obligations rated not lower
than A-1/P-1, (v) is not sold to an Approved Investor with short-term unsecured
obligations rated not lower than A-1/P-1, or (vi) has not been prior approved by
an Approved Investor for purchase except in cases where the Seller has delegated
underwriting guaranties for Mortgage Loans with an original principal balance up
to One Million dollars ($1,000,000).
     (8) [Reserved.]
     (9) That was originated more than ninety (90) days before its Purchase
Date.
     (10) That is In Default or ever was In Default.
     (11) That contains any term or condition such that the repayment schedule
results in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Mortgage Loan is deemed to be an “option ARM”,
“negative amortization” or “graduated payment” loan. The Agent, the Buyers and
the Custodian may rely on a Seller’s representation and warranty that any
Mortgage Loan duly sold to the Buyers amortizes over time.
     (12) In connection with the origination of which a policy of single-premium
life insurance on the life of a mortgagor, borrower or guarantor was purchased.
     (13) That (i) is subject to the special Truth-in-Lending disclosure
requirements imposed by Section 32 of Regulation Z of the Federal Reserve Board
(12 C.F.R. § 226.32) or any similar state or local Law relating to high interest
rate credit or lending transactions or (ii) contains any term or condition, or
involves any loan origination practice, that (1) has been defined as “high
cost”, “high risk”, “predatory”, “covered”, “threshold” or a similar term under
any such applicable federal, state or local law, (2) has been expressly
categorized as an “unfair” or “deceptive” term, condition or practice in any
such applicable federal, state or local law (or the regulations promulgated
thereunder) or (3) by the terms of such Law exposes assignees of Mortgage Loans
to possible civil or criminal liability or damages or exposes any Buyer or the
Agent to regulatory action or enforcement proceedings, penalties or other
sanctions. The Agent, Buyers and Custodian may rely on a Seller’s representation
and warranty that no Purchased Loan is such a loan.
     (14) That a Seller or any Affiliate has previously warehoused with any
other Person, whether under a lending arrangement or an arrangement involving a
sale in contemplation of a subsequent further sale to (or securitization by) a
secondary mortgage market purchaser, whether with or without such Seller’s
having any conditional repurchase or other recourse obligation, and that was
rejected or became ineligible or disqualified to be lent against or purchased
and held by such other Person. The Agent,

C-2



--------------------------------------------------------------------------------



 



Buyers and Custodian may rely on a Seller’s representation and warranty that no
Purchased Loan is such a loan.
     (15) That a Seller or any Affiliate sold and transferred, or attempted to
sell and transfer, to any other Person; provided, that a Purchased Loan shall
not cease to be an Eligible Loan as a result of the return of such Purchased
Loan by an Investor to which it was shipped by the Custodian.
     (16) In the case of a First Mortgage Loan, that has a loan to value ratio
greater than eighty percent (80%) unless such Mortgage Loan is guaranteed by VA
or is insured by FHA or private mortgage insurance provided by a provider
acceptable to the Agent.
     (17) Except qualifying, FHA Loans and VA Loans, that has a Cumulative
Loan-to-Value Ratio greater than one hundred percent (100%).
     (18) Unless all of a Seller’s right, title and interest in and to the
Purchased Loan is subject to a first priority perfected security interest in
favor of the Agent for the benefit of the Buyers subject to no other liens,
security interests, charges or encumbrances other than such Seller’s right to
repurchase the Purchased Loan hereunder.
     (19) Unless all the representations and warranties set forth in this
Agreement, including, without limitation, Section 15.3 and Section 15.4 are true
and correct with respect to such Purchased Loan at all times on and after the
related Purchase Date.
     (20) That is not covered by an Investor Commitment or Hedge Agreement.

C-3